 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 THE BANK OF NEW YORK MELLON                             Case No.: 2:16-cv-02399-APG-NJK
   TRUST COMPANY, N.A.,
 4                                                               Order for Status Report
        Plaintiff
 5
   v.
 6
   THUNDER PROPERTIES, INC., et al.,
 7
        Defendants
 8

 9         On July 8, 2019, the parties advised the court that they had settled this matter and

10 requested 60 days to finalize settlement. ECF No. 50. More than 120 days have passed without a

11 stipulation to dismiss being filed.

12         I THEREFORE ORDER the parties to file a stipulation to dismiss or a status report by

13 November 26, 2019.

14         DATED this 18th day of November, 2019.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
